Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund December 2015 Update January 22, 2016 Supplement dated January 22, 2016 to Prospectus dated April 24, 2015 Class December ROR YTD ROR Net Asset Value Net Asset Value per Unit A -5.7% -12.4% $11.0M B -5.7% -13.0% $120.8M $904.13 Legacy 1 -5.5% -10.4% $1.9M $837.54 Legacy 2 -5.5% -10.7% $0.6M $822.19 Global 1 -5.5% -10.5% $19.5M $817.71 Global 2 -5.6% -10.6% $3.9M $803.03 Global 3 -5.7% -12.2% $56.0M $713.66 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The U.S. dollar declined due to beliefs the Federal Reserve will delay raising interest rates again until at least April 2016. The British pound weakened following the release of disappointing employment data.The Japanese yen strengthened after the global stock markets fell, which fostered increased demand for safe-haven assets.The Canadian dollar weakened as the price of oil, one of its economy’s biggest exports, fell sharply. Energy:Prices in the crude oil markets declined as domestic supplies continued to increase and after the International Energy Agency warned already-elevated supplies could expand in 2016.Natural gas markets moved higher, driven by a reduction in domestic supplies and forecasts for colder weather. Equities:Global equity markets declined as plunging oil prices negatively affected major indices and as investors awaited the Federal Reserve interest rate hike decision.China’s decision to further depreciate the yuan added to concerns about the fragile Chinese economy and drove stock prices lower.U.S. equity markets also fell on concerns regarding fourth quarter earnings. Fixed Income:U.S. Treasury markets fell due to a combination of bullish forecasts for U.S. economic growth, the Federal Reserve's decision to raise interest rates and on weak demand during a Treasury auction.European bond markets also moved lower after the interest rate increase and after the European Central Bank stated its intention to keep current stimulus measures unchanged. Grains/Foods:Corn markets fell on weak international demand and in anticipation the grain export limitations in Argentina will be less restrictive.Wheat markets rose after the USDA reported weekly U.S. export sales were positive and indicated wheat production was lower than previously estimated.Sugar prices increased as forecasts for dry weather in Brazil created concerns future supplies might be reduced.Weakness in the Brazilian real also drove sugar markets higher. Metals:Gold and silver prices declined as the U.S. dollar strengthened after the U.S. interest rate rose for the first time in over nine years.Copper prices increased following signs of growth stabilization in China - the world's biggest refined metal producer and consumer - and after a series of recent announcements from producers which described pending cutbacks in copper production.Bullish U.S. economic data which fueled forecasts for improved industrial demand also drove copper and aluminum markets higher. Additional Information:For the Fund’s monthly Account Statement, including the net asset value per unit, and related information, please visit our website at grantparkfunds.com. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended December 31, 2015 STATEMENT OF INCOME Trading Income (Loss) Monthly Performance Year to Date Performance Realized Trading Income (Loss) -$3,439,263 Change In Unrealized Income (Loss) -12,237,452 -9,613,209 Brokerage Commission -129,387 -1,351,845 Exchange, Clearing Fee and NFA Charges 0 0 Other Trading Costs -164,085 -2,624,470 Change in Accrued Commission -7,468 Net Trading Income (Loss) -12,396,136 -17,036,255 Other Income Monthly Performance Year to Date Performance Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) -12,300,886 -15,755,819 Expenses Monthly Performance Year to Date Performance Management Fee $0 $0 Incentive Fee -10,285 Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$13,315,288 -$33,343,132 Statement of Changes in Net Asset Value Monthly Performance Year to Date Performance Beginning Balance Additions Net Income (Loss) -13,315,288 -33,343,132 Redemptions -6,452,450 -53,247,106 Balance at December 31, 2015 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value Monthly RORYear to Date ROR A -5.70% -12.41% B -5.75% -12.97% Legacy 1 -5.51% -10.44% Legacy 2 -5.53% -10.66% Global 1 -5.49% -10.46% Global 2 -5.56% -10.64% Global 3 -5.70% -12.16% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
